                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MONTE AARON ARNOLD,

            Petitioner,
                                    Case No. 17-cv-11353
v.
                                    Honorable George Caram Steeh
THOMAS MACKIE,

         Respondent.
_______________________/

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
      HABEAS CORPUS, DECLINING TO ISSUE A CERTIFICATE OF
     APPEALABILITY, AND DENYING LEAVE TO APPEAL IN FORMA
                          PAUPERIS

      Monte Aaron Arnold (“Petitioner”), through his attorney Raymond R.

Burkett, has filed a habeas corpus petition challenging his state convictions

for assault with intent to do great bodily harm less than murder, Mich.

Comp. Laws § 750.84, third-degree fleeing and eluding, Mich. Comp. Laws

§ 750.602a(3)(a), resisting and obstructing a police officer, Mich. Comp.

Laws § 750.81d(1), and uttering and publishing forged documents, Mich.

Comp. Laws § 750.249. The trial court sentenced Petitioner as a fourth

habitual offender to prison for 9 to 20 years on the assault conviction, 4 1/2

to 10 years for the fleeing-and-eluding conviction, 3 1/2 to 10 years for the




                                     -1-
resisting-and-obstruction conviction, and 4 to 14 years for the uttering-and-

publishing conviction.

      Petitioner filed his habeas corpus petition through counsel on April

27, 2017. He raises two claims regarding the sufficiency of the evidence

and the great weight of the evidence supporting his assault conviction. He

also contends that he is entitled to an evidentiary hearing. The State

argues in an answer to the petition that the state courts reasonably

rejected Petitioner’s first claim, that Petitioner’s second claim is not

cognizable on habeas review and was reasonably decided by the state

court, and that Petitioner is not entitled to an evidentiary hearing. For the

reasons stated below, the petition for a writ of habeas corpus is DENIED.

                              I. BACKGROUND

      Petitioner was convicted following a bench trial in the Wayne County

Circuit Court. This Court recites verbatim the relevant facts relied upon by

the Michigan Court of Appeals, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See e.g. Wagner v. Smith, 581

F.3d 410, 413 (6th Cir. 2009):

      This case arises from an incident in which defendant rapidly
      accelerated his car toward Novi Police Detective Jeremy
      Stempien as defendant attempted to escape after being caught
      during a “buy and bust” sting operation associated with a task-
      force effort to crack down on car parts purchasing scams against

                                      -2-
     auto dealerships. Detective Stempien, who was part of a group
     of officers that attempted to apprehend defendant, testified that
     defendant jumped into his automobile and attempted to drive
     away from the officers as they moved in to make an arrest.
     Detective Stempien, with weapon drawn, shouted commands for
     defendant to stop driving, but defendant persisted in a path that
     carried him over a curb, directly at Detective Stempien. Detective
     Stempien fired his gun at defendant because he believed that
     defendant was “trying to run [him] over” and “trying to kill [him].”
     Detective Stempien testified that he ultimately jumped out of the
     way in order to avoid being struck by defendant.
     People v. Arnold, No. 322146, 2015 WL 5570273, at *1 (Mich.

Ct. App. Sept. 22, 2015).

     Petitioner’s conviction was affirmed on appeal. Id., lv. den. 499 Mich.

916; 877 N.W.2d 727 (2016).

     In his petition, Petitioner seeks habeas relief on the following grounds:

     I.    The decision of the Michigan judiciary denying the
           Petitioner relief upon his claim of insufficiency of the
           evidence was contrary to clearly established federal law,
           as the Petitioner’s right to due process of law as
           guaranteed by the Fifth and Fourteenth Amendments to
           the United States Constitution was violated when the State
           failed to prove that the Petitioner acted with the requisite
           intent to commit the crime.

     II.   The decision of the Michigan judiciary denying the
           Petitioner relief in regards to the Petitioner’s Claim that the
           conviction of assault with intent to do great bodily harm was
           against the great weight of the evidence was contrary to
           clearly established federal law, because the trial court
           relied on false testimony that was unsupported by the
           evidence and designed to protect Detective Stempien from

                                     -3-
             prosecution for the alleged use of excessive force against
             Mr. Arnold.

      III.   Petitioner is entitled to an evidentiary hearing on these
             matters.

                         II. STANDARD OF REVIEW

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:

      An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be
      granted with respect to any claim that was adjudicated on the
      merits in State court proceedings unless the adjudication of the
      claim

                     (1) resulted in a decision that was contrary to, or
                         involved an unreasonable application of,
                         clearly established Federal law, as determined
                         by the Supreme Court of the United States; or

                     (2) resulted in a decision that was based on an
                         unreasonable determination of the facts in light
                         of the evidence presented in the State court
                         proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by the

Supreme Court on a question of law or if the state court decides a case

differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

                                      -4-
An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 410-11. “[A] state court’s determination

that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough

v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief, a state

prisoner must show that the state court’s rejection of his claim “was so

lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103.

                              III. DISCUSSION

      A. Claim # 1. The sufficiency of the evidence claim.

      In his first claim, Petitioner argues that there was insufficient evidence

to convict him of assault with intent to do great bodily harm because he

lacked the requisite intent to commit the crime.




                                      -5-
      It is beyond question that “the Due Process Clause protects the

accused against conviction except upon proof beyond a reasonable doubt

of every fact necessary to constitute the crime with which he is charged.” In

Re Winship, 397 U.S. 358, 364 (1970). But the critical inquiry on review of

the sufficiency of the evidence to support a criminal conviction is, “whether

the record evidence could reasonably support a finding of guilt beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318 (1979). A court

need not “ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.” Instead, the relevant

question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Id. at 318-19 (internal

citation and footnote omitted)(emphasis in the original).

      A federal habeas court may not overturn a state court decision that

rejects a sufficiency of the evidence claim merely because the federal court

disagrees with the state court’s resolution of that claim. Instead, a federal

court may grant habeas relief only if the state court decision was an

objectively unreasonable application of the Jackson standard. See

Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational people can

sometimes disagree, the inevitable consequence of this settled law is that

                                      -6-
judges will sometimes encounter convictions that they believe to be

mistaken, but that they must nonetheless uphold.” Id. For a federal habeas

court reviewing a state court conviction, “the only question under Jackson

is whether that finding was so insupportable as to fall below the threshold

of bare rationality.” Coleman v. Johnson, 566 U.S. 650, 656 (2012). A state

court’s determination that the evidence does not fall below that threshold is

entitled to “considerable deference under [the] AEDPA.” Id.

      Finally, on habeas review, a federal court does not reweigh the

evidence or redetermine the credibility of the witnesses whose demeanor

was observed at trial. Marshall v. Lonberger, 459 U.S. 422, 434 (1983). It

is the province of the factfinder to weigh the probative value of the evidence

and resolve any conflicts in testimony. Neal v. Morris, 972 F.2d 675, 679

(6th Cir. 1992). A habeas court therefore must defer to the fact finder for its

assessment of the credibility of witnesses. Matthews v. Abramajtys, 319

F.3d 780, 788 (6th Cir. 2003).

      Petitioner first contends that there was insufficient evidence to

support his conviction of assault with intent to do great bodily harm

because he lacked the requisite intent to commit the crime.

      Under Michigan law, the elements of assault with intent to do great

bodily harm less than murder are: “(1) an attempt or threat with force or

                                     -7-
violence to do corporal harm to another (an assault), and (2) an intent to do

great bodily harm less than murder.” Raybon v. United States, 867 F.3d

625, 632 (6th Cir. 2017)(quoting People v. Brown, 267 Mich. App. 141, 703

N.W.2d 230, 236 (2005))(emphasis original). Assault with intent to do great

bodily harm is a specific intent crime which requires “an intent to do serious

injury of an aggravated nature,” but an actual injury need not occur. Id.

(internal citations omitted).

      The Michigan Court of Appeals reasonably concluded that there was

sufficient evidence of Petitioner’s specific intent to do great bodily harm to

support his conviction, as follows:

      The evidence is sufficient to support defendant’s conviction of
      assault with intent to do great bodily harm. First, when defendant
      drove his car directly toward Detective Stempien, he met the first
      element of the crime by attempting to do corporal harm to
      Detective Stempien. See Stevens, 306 Mich.App. at 628, 858
      N.W.2d 98. Second, there is sufficient evidence in the record for
      a rational trier of fact to conclude that defendant intended to inflict
      a serious injury of an aggravated nature on Detective Stempien.
      Defendant’s car could be considered a dangerous weapon
      because he rapidly accelerated it toward Detective Stempien.
      See People v. DeLisle, 202 Mich.App. 658, 672, 509 N.W.2d 885
      (1993)(holding that the defendant’s car could be considered a
      dangerous weapon because it was “used in a manner reasonably
      calculated and likely to produce serious physical injury or death”)
      (citation and quotation marks omitted); People v. Velasquez, 189
      Mich.App. 14, 17, 472 N.W.2d 289 (1991)(holding that the
      defendant’s car constituted a dangerous weapon because it was
      “used in a manner to induce the victim’s reasonable belief that the
      article is a dangerous weapon”). Defendant’s use of a dangerous
      weapon reveals his intent to inflict serious harm on Detective
                                       -8-
     Stempien. See Stevens, 306 Mich.App. at 629, 858 N.W.2d 98.
     Furthermore, had Detective Stempien not jumped out of the way,
     the natural consequences of defendant’s act would have been
     death or serious injury. It is proper to presume that defendant
     intended these consequences. See Dillard, 303 Mich.App. at 378,
     845 N.W.2d 518. Therefore, the testimony in the record
     constitutes circumstantial evidence sufficient to convict defendant
     of assault with intent to do great bodily harm because defendant
     used a dangerous weapon to perform an act that had a likely
     consequence of a serious injury of an aggravated nature. See
     Williams, 294 Mich.App. at 471, 811 N.W.2d 88.

People v. Arnold, 2015 WL 5570273, at *2.

     Detective Jeremy Stempien testified that he was assigned to the

Southeast Michigan Financial Crimes Task Force as a Special Federal

Deputy Marshall for the United States Secret Service. The task force

received complaints from various auto dealerships in the City of Novi,

Michigan, that auto parts were obtained through fraud.

     Stempien testified that the individuals used the name Three Brothers,

drove a red, maroon, or burgundy Ford SUV, and passed stolen checks

from accounts lacking funds to obtain auto parts. A sting operation was set

up by the Special Units Task Force. A man identifying himself as an

employee of Three Brothers appeared at a Novi auto dealership requesting

that parts be delivered to 19305 Warren Avenue in Detroit Michigan. The

dealership provided a marked dealership van to Novi Detective Jeff Brown,

who posed as a parts delivery driver. Officer Stempien and Special Agent

                                    -9-
Ryan Holmes followed Brown in an unmarked black Jeep Cherokee.

Special Agents McLaughlin and Nowakowski were in an Explorer.

Michigan State Police Trooper Seth Swanson also followed in full uniform

and in a marked patrol car. Following delivery of the parts at a vacant

building on Warren Avenue in Detroit, Officer Stempien signaled the other

officers to move in. Petitioner’s accomplice complied with police orders to

get on the ground, while Petitioner attempted to flee by jumping into his

Ford Expedition and driving at a high rate of speed in the direction of

Officer Stempien. Stempien fired three (3) shots as Petitioner drove in his

direction. Stempien jumped out of the way when the vehicle was

approximately (four) 4 feet from him. (ECF 6-3, PageID.282-305). The

Michigan Court of Appeals reasonably concluded that there was sufficient

evidence of Petitioner’s specific intent to do great bodily harm to support

his convictions.

      B. Claim # 2. The great weight of the evidence claim.

      Petitioner argues that the verdict went against the great weight of the

evidence.

      A federal habeas court has no power to grant habeas relief on the

ground that a state conviction is against the great weight of the evidence.

See Cukaj v. Warren, 305 F. Supp. 2d 789, 796 (E.D. Mich. 2004); Dell v.

                                    - 10 -
Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002); see also Nash v.

Eberlin, 258 F. App’x 761, 764, n. 4 (6th Cir. 2007)(“a manifest-weight-of-

the-evidence argument is a state-law argument”); Artis v. Collins, 14 F.

Appx 387 (6th Cir. 2001)(declining to grant certificate of appealability to

habeas petitioner on claim that jury’s verdict was against the manifest

weight of the evidence). A claim that a verdict went against the great

weight of the evidence is not of constitutional dimension, for habeas corpus

purposes, unless the record is so devoid of evidentiary support that a due

process issue is raised. Cukaj, 305 F. Supp. 2d at 796; see also Crenshaw

v. Renico, 261 F. Supp. 2d 826, 834 (E.D. Mich. 2003). The test for

habeas relief is not whether the verdict was against the great weight of the

evidence, but whether there was any evidence to support it. Dell, 194 F.

Supp. 2d at 648. As long as there is sufficient evidence to convict

petitioner of this crime, the fact that the verdict may have gone against the

great weight of the evidence would not entitle him to habeas relief. Id.

      Petitioner alleges that the much of the trial testimony is unreliable due

to the lack of credible evidence and the failure to present three (3) pieces of

additional information. The Michigan Court of Appeals addressed this

additional information as follows:

      First, he claims that his medical records were not presented,
      which he contends, without any support, would have
                                     - 11 -
     controverted Detective Stempien’s testimony because they
     would have revealed a gunshot wound on the left side of
     defendant’s body, although Detective Stempien’s testimony
     could only explain a wound on the right side of his body. Second,
     he notes that Detective Stempien’s pants from the day of the
     accident, which Detective Stempien testified had tire marks on
     them, were never introduced as evidence because Detective
     Stempien claimed to have washed them. Third, he states that the
     video evidence presented in the case did not capture the
     shooting and infers that this undermines the credibility of the
     prosecution’s witnesses.

     None of the “missing” evidence brought up by defendant was
     necessary for the trial court to be able to properly convict him. As
     previously discussed, the evidence presented at trial was
     sufficient. In the context of a great-weight challenge, the relevant
     evidence is the evidence that was presented at trial—not
     hypothetical, missing evidence that defendant suggests might
     have helped his case. See Lemmon, 456 Mich. at 643, 576
     N.W.2d 129. Defendant’s allegation of missing evidence does
     not reveal any inconsistency or implausibility in the prosecution’s
     theory that would render the conviction against the great weight
     of the evidence. See id. Minor inconsistencies and questions as
     to plausibility arise regularly in trials, and, although the absence
     of certain pieces of evidence may have some bearing on the
     weight of the testimony presented, it is the role of the trier of fact
     to hear and evaluate the evidence presented in the context of the
     trial as a whole. See id. Nothing in the record suggests that the
     trial court’s factual findings are erroneous or that it improperly
     relied on the testimony presented. Therefore, defendant’s
     conviction of assault with intent to do great bodily harm was not
     against the great weight of the evidence. See id.

People v. Arnold, 2015 WL 5570273, at *3.

     Attacks on witness credibility are simply challenges to the quality of

the prosecution’s evidence, and not to the sufficiency of the evidence. See

Martin v. Mitchell, 280 F.3d 594, 618 (6th Cir. 2002). An assessment of
                                     - 12 -
the credibility of witnesses is generally beyond the scope of federal

habeas review of sufficiency of evidence claims. See Gall v. Parker, 231

F.3d 265, 286 (6th Cir. 2000). To the extent that Petitioner’s sufficiency of

evidence claim rests on an allegation of the witnesses’ credibility, which is

the province of the finder of fact, Petitioner is not entitled to habeas relief

on his claims. See Tyler v. Mitchell, 416 F.3d 500, 505 (6th Cir. 2005).

      C. The motion for an evidentiary hearing is denied.

      Petitioner filed a motion for an evidentiary hearing on his sufficiency

of the evidence and great weight of the evidence claims.

      A habeas petitioner is not entitled to an evidentiary hearing on his

claims if they lack merit. See Stanford v. Parker, 266 F.3d 442, 459-60 (6th

Cir. 2001). In light of the fact that Petitioner’s claims are meritless, he is

not entitled to an evidentiary hearing.

                                IV. Conclusion

      The Court will deny the petition for a writ of habeas corpus. The

Court will also deny a certificate of appealability to Petitioner. In order to

obtain a certificate of appealability, a prisoner must make a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To

demonstrate this denial, the applicant is required to show that reasonable

jurists could debate whether, or agree that, the petition should have been

                                      - 13 -
resolved in a different manner, or that the issues presented were adequate

to deserve encouragement to proceed further. Slack v. McDaniel, 529 U.S.

473, 483-84 (2000). When a district court rejects a habeas petitioner’s

constitutional claims on the merits, the petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the

constitutional claims to be debatable or wrong. Id. at 484. “The district

court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” Rules Governing § 2254 Cases, Rule

11(a), 28 U.S.C. foll. § 2254.

      For the reasons stated in this opinion, the Court will deny Petitioner a

certificate of appealability because he has failed to make a substantial

showing of the denial of a federal constitutional right. Myers v. Straub, 159

F. Supp. 2d 621, 629 (E.D. Mich. 2001). The Court will also deny Petitioner

leave to appeal in forma pauperis, because the appeal would be frivolous.

Id.

                                     V. ORDER

      Based upon the foregoing, IT IS ORDERED that the Petition for a

Writ of Habeas Corpus is DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED That a Certificate of Appealability is

DENIED.

                                     - 14 -
     IT IS FURTHER ORDERED that Petitioner will be DENIED leave to

appeal in forma pauperis.

Dated: January 13, 2020

                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   January 13, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                         - 15 -
